The Honorable Jerry Bookout State Senator P.O. Box 415 Jonesboro, Arkansas
Dear Senator Bookout:
This is in response to your request for an opinion concerning A.C.A. 6-20-307.  That statute requires school districts to pay certified personnel seventy percent of the districts' net current revenue for each school year.  Your questions refer specifically to A.C.A. 6-20-307(e), which provides as follows:
     Districts paying tuition to other districts for services requiring instruction may include seventy percent (70%) of the amount of tuition paid toward meeting requirements for paying certified personnel in the paying districts.
You have asked two specific questions about this statute, which are as follows:
     1.  Whether a district which pays tuition to an educational consortium or an institution of higher education for satellite instruction may lawfully take benefit of the provisions of 6-20-307 (e); and
     2.  Whether or not the fact the consortium or institution of higher education referred to are outside the State of Arkansas would prohibit districts from taking advantage of 6-20-307(e) in view of the language ". . .  to other districts," which appears when the Act 34 is read as a whole means Arkansas school districts?
It is my opinion that the answer to your first question is "no".  As you have noted, 6-20-307 (e) allows seventy percent of tuition amounts paid to "other districts" to be counted in determining whether a particular district has complied with the seventy percent requirement found in 6-20-307(c).  It is my opinion that the phrase "other districts" refers to other school districts, and not to educational consortiums and institutions of higher education.  The first rule in construing the meaning of a statute is to construe it just as it reads, giving words their ordinary and usually accepted meaning in common usage.  Bolden v. Watt, 290 Ark. 343, 719 S.W.2d 428
(1986).
Your second question inquires as to whether the fact that the educational consortium and the institution of higher education are outside the state prohibits a particular school district from using payments to these entities as fulfilling the seventy percent requirement imposed by 6-20-307(c).  As stated in response to your first question above, it is my opinion that these expenditures do not come under 6-20-307(e) because they are not payments to "other districts".  It is thus unnecessary to answer your second question concerning the situs of the payees, as these payments are ineligible under 6-20-307(e) no matter where the payees are located.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
RON FIELDS Attorney General
RF:arb